Exhibit 10.2

 

EXECUTION VERSION

 

SECOND AMENDMENT TO THE AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS SECOND AMENDMENT TO THE AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of May 10, 2019, is entered into among CLOUD PEAK
ENERGY RECEIVABLES LLC, a Delaware limited liability company (the “Seller”), as
Seller, CLOUD PEAK ENERGY RESOURCES LLC, a Delaware limited liability company,
as Servicer, PNC BANK, NATIONAL ASSOCIATION, as Administrator, as a Related
Committed Purchaser and as a Purchaser Agent, an LC Participant and LC Bank and,
for the limited purposes of Section 2(i) and Section 2(ii), each Originator
party hereto.  Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in, or by reference in, the Receivables Purchase
Agreement described below.

 

RECITALS

 

1.                                      The parties hereto are parties to that
certain Amended and Restated Receivables Purchase Agreement, dated as of
January 31, 2017 (as amended, supplemented or otherwise modified through the
date hereof, the “Receivables Purchase Agreement”).

 

2.                                      The parties hereto desire to amend the
Receivables Purchase Agreement as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                            Amendments to the Receivables Purchase
Agreement.  The Receivables Purchase Agreement is hereby amended as follows:

 

(a)                                 The following new defined terms are added in
appropriate alphabetical order to Exhibit I of the Receivables Purchase
Agreement:

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or such other court as shall have jurisdiction over the Specified
Chapter 11 Cases.

 

“Interim Order” means an order of the Bankruptcy Court in substantially the form
of Annex I, with changes to such form as are satisfactory to the Administrator
and the Majority Purchaser Agents, as determined by the Administrator and the
Majority Purchaser Agents in their sole discretion.

 

“Specified Chapter 11 Cases” means any Chapter 11 cases of Cloud Peak and
certain of its Subsidiaries (other than the Seller) initiated on or prior to
May 10, 2019 and jointly administered under the same case number in the
Bankruptcy Court.  For the avoidance of doubt, the Specified Chapter 11 Cases
shall not include any Insolvency Proceeding with respect to the Seller.

 

1

--------------------------------------------------------------------------------



 

(b)                                 Section 1.4(g) of the Receivables Purchase
Agreement is amended and restated in its entirety as follows:

 

(g)                            The Servicer may, and shall at the direction of
the Administrator or any Purchaser Agent, deliver a Daily Report to the
Administrator on any Business Day that the Administrator is then exercising
exclusive dominion and control over the Lock-Box Accounts during a Level II
Minimum Liquidity Period.  Upon receipt of such Daily Report, the Administrator
shall promptly review such Daily Report to determine if such Daily Report
constitutes a Qualifying Interim Report.  In the event that the Administrator
reasonably determines that such Daily Report constitutes a Qualifying Interim
Report, so long as no Termination Event or Unmatured Termination Event has
occurred, the Administrator shall promptly remit to the Servicer from the
Lock-Box Accounts (or the LC Collateral Account, if applicable) the lesser of
(i) the amount identified on such Qualifying Interim Report as Collections on
deposit in the Lock-Box Accounts and/or LC Collateral Account in excess of the
amount necessary to (x) ensure that the Purchased Interest does not exceed 100%
and (y) pay all amounts that will become payable (as estimated by the
Administrator) on the next occurring Settlement Date pursuant to
Sections 1.4(c) and (d), and (ii) the aggregate amount of available amounts then
on deposit in the Lock-Box Accounts and the LC Collateral Account.

 

(c)                                  The last sentence of Section 4.3 of the
Receivables Purchase Agreement is amended and restated in its entirety as
follows:

 

The Seller and the Servicer hereby irrevocably instruct the Administrator on
each Business Day during the Level II Minimum Liquidity Period, so long as the
Administrator has taken exclusive dominion and control over each of the Lock-Box
Accounts and no Termination Event or Unmatured Termination Event exists, to
transfer to the LC Collateral Account all available amounts on deposit in the
Lock-Box Accounts as of the end of each Business Day after giving effect to any
distributions to the Servicer on such day pursuant to Section 1.4(g). The
Administrator agrees that, so long as no Termination Event or Unmatured
Termination Event exists, it shall not direct the application of amounts on
deposit in the Lock-Box Accounts in any manner other than as set forth in
Sections 1.4(c), (d) and (g) or as otherwise directed by the Seller in a manner
permitted under this Agreement.

 

(d)                                 Paragraph (f) of Exhibit V of the
Receivables Purchase Agreement is amended and restated in its entirety as
follows:

 

(f) (A) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Seller, the Parent, Cloud Peak, the Servicer or any Originator or
its debts, or of a substantial part of its assets, under any

 

2

--------------------------------------------------------------------------------



 

Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Seller, the
Parent, Cloud Peak, the Servicer or any Originator or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered, (B) the Seller, the Parent, Cloud Peak, the Servicer
or any Originator shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to consent in a
timely and appropriate manner, any proceeding or petition described in clause
(A) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Seller, the
Parent, Cloud Peak, the Servicer or any Originator or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing or (C) the Seller, the Parent, Cloud Peak, the Servicer or any
Originator shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due; provided that no Termination Event shall
occur as a result of the Specified Chapter 11 Cases unless the Bankruptcy Court
shall not have entered an Interim Order by May 15, 2019 (or such later date
agreed to in writing by the Administrator);

 

(e)                                  Annex I attached hereto is added to the
Receivables Purchase Agreement and shall constitute Annex I thereto.

 

SECTION 2.                            Matters regarding Specified Chapter 11
Cases.

 

(i)                                     Purchases and Contributions under
Purchase and Sale Agreement.  Each Originator party hereto, the Seller, in its
capacity as buyer under the Purchase and Sale Agreement, and the Servicer,
hereby agree that each Originator shall cease to sell or contribute Receivables
and Related Rights to the Seller, as buyer, pursuant to the Purchase and Sale
Agreement on the date of the filing or commencement of the Specified Chapter 11
Cases and shall not resume any such sales or contributions until such date, if
any, that the parties hereto agree in writing (which may be effected through an
amendment, amendment and restatement or other modification of the Receivables
Purchase Agreement and other Transaction Documents) that such sales shall
re-commence, each in their sole and absolute discretion.  Except as set forth in
the preceding sentence, the Purchase and Sale Agreement shall remain in full
force and effect, including, without limitation: (x) all indemnification
obligations of the Originators thereunder, (y) all existing sales of Receivables
and Related Rights thereunder by the Originators to the Seller, as buyer, and
(z) the security interests granted by the Originators pursuant to Section 1.5
thereof.

 

3

--------------------------------------------------------------------------------



 

(ii)                                  Conditions to Purchases, Issuances of
Letters of Credit and Reinvestments.  Each of the parties hereto hereby agrees
that from the date of the filing or commencement of the Specified Chapter 11
Cases until such date, if any, that the parties hereto otherwise agree in
writing (which may be effected through an amendment, amendment and restatement
or other modification of the Receivables Purchase Agreement and other
Transaction Documents), (A) the conditions precedent to any Purchase, issuance
of any Letters of Credit or reinvestment set forth the Receivables Purchase
Agreement shall not be satisfied and (B) neither the Seller nor Servicer shall
request any Purchase or issuance of any Letter of Credit (and no Purchases or
issuances of Letters of Credit shall be made) and no Collections shall be
reinvested.  Each of the Seller and Servicer shall hold any Collections it
receives during such period in trust for the Administrator and Secured Parties.

 

(iii)                               For the avoidance of doubt, other than as
expressly set forth herein, this Amendment shall not be construed as a waiver by
any party of any Termination Event (as defined in the Receivables Purchase
Agreement, as amended hereby) or Unmatured Termination Event, or of any rights
or remedies in respect thereof, that may arise from the occurrence of a
Specified Chapter 11 Case (as defined in the Receivables Purchase Agreement, as
amended hereby).

 

SECTION 3.                            Representations and Warranties.  Each of
the Seller and the Servicer hereby represents and warrants to the Administrator,
LC Bank, the Purchaser Agents and the Purchasers that the execution and delivery
by such Person of this Amendment, and the performance of each of its obligations
under this Amendment and the Receivables Purchase Agreement, as amended hereby
are within each of its organizational powers and have been duly authorized by
all necessary organizational action on its part.  This Amendment and the
Receivables Purchase Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with their respective
terms.

 

SECTION 4.                            Effect of Amendment; Ratification.  All
provisions of the Receivables Purchase Agreement as expressly amended and
modified by this Amendment, shall remain in full force and effect.  After this
Amendment becomes effective, all references in the Receivables Purchase
Agreement (or in any other Transaction Document) to “the Receivables Purchase
Agreement”, “this Agreement”, “hereof”, “herein” or words of similar effect, in
each case referring to the Receivables Purchase Agreement shall be deemed to be
references to the Receivables Purchase Agreement as amended by this Amendment. 
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Receivables Purchase Agreement other
than as specifically set forth herein.  The Receivables Purchase Agreement as
amended by this Amendment, is hereby ratified and confirmed in all respects.

 

SECTION 5.                            Effectiveness.  This Amendment shall
become effective as of the date hereof upon the Administrator’s receipt of
counterparts of this Amendment duly executed by each of the parties hereto.

 

SECTION 6.                            Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute but one

 

4

--------------------------------------------------------------------------------



 

and the same instrument.  Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

SECTION 7.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE CONFLICTS OF LAW
PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK).

 

SECTION 8.                            Section Headings.  The various headings of
this Amendment are included for convenience only and shall not affect the
meaning or interpretation of this Amendment, the Receivables Purchase Agreement,
or any provision hereof or thereof.

 

SECTION 9.                            Successors and Assigns.  This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

 

SECTION 10.                     Severability. Each provision of this Amendment
shall be severable from every other provision of this Amendment for the purpose
of determining the legal enforceability of any provision hereof, and the
unenforceability of one or more provisions of this Amendment in one jurisdiction
shall not have the effect of rendering such provision or provisions
unenforceable in any other jurisdiction.

 

SECTION 11.                     Transaction Document.  This Amendment shall be
deemed to be a Transaction Document for all purposes of the Receivables Purchase
Agreement and each other Transaction Document.

 

SECTION 12.                     Ratification.  After giving effect to this
Amendment and the transactions contemplated by this Amendment, all of the
provisions of the Performance Guaranty shall remain in full force and effect and
the Performance Guarantor hereby ratifies and affirms the Performance Guaranty
and acknowledges that the Performance Guaranty has continued and shall continue
in full force and effect in accordance with its terms.

 

(SIGNATURE PAGES FOLLOW)

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

CLOUD PEAK ENERGY RECEIVABLES LLC, as Seller

 

 

 

 

 

By:

/s/ Heath A. Hill

 

Name:

Heath A. Hill

 

Title:

Executive Vice President and Chief Financial Officer

 

2nd Amendment to A&R RPA

(Cloud Peak)

 

S-1

--------------------------------------------------------------------------------



 

 

CLOUD PEAK ENERGY RESOURCES LLC,

 

as Servicer and as Performance Guarantor

 

 

 

By:

/s/ Heath A. Hill

 

Name:

Heath A. Hill

 

Title:

Executive Vice President and Chief Financial Officer

 

2nd Amendment to A&R RPA

(Cloud Peak)

 

S-2

--------------------------------------------------------------------------------



 

 

Each of the following Originators with respect to Section 2(i):

 

 

 

 

CLOUD PEAK ENERGY RESOURCES LLC

 

 

 

 

 

 

 

 

By:

/s/ Heath A. Hill

 

 

Name:

Heath A. Hill

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

KENNECOTT COAL SALES LLC

 

 

 

 

 

 

 

 

By:

/s/ Heath A. Hill

 

 

Name:

Heath A. Hill

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

CLOUD PEAK ENERGY LOGISTICS LLC

 

 

 

 

 

 

 

 

By:

/s/ Heath A. Hill

 

 

Name:

Heath A. Hill

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPRING CREEK COAL LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Heath A. Hill

 

 

Name:

Heath A. Hill

 

 

Title:

Executive Vice President and Chief Financial Officer

 

2nd Amendment to A&R RPA

(Cloud Peak)

 

S-3

--------------------------------------------------------------------------------



 

 

 

ANTELOPE COAL LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Heath A. Hill

 

 

Name:

Heath A. Hill

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CORDERO MINING LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Heath A. Hill

 

 

Name:

Heath A. Hill

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CABALLO ROJO LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Heath A. Hill

 

 

Name:

Heath A. Hill

 

 

Title:

Executive Vice President and Chief Financial Officer

 

2nd Amendment to A&R RPA

(Cloud Peak)

 

S-4

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrator and LC Bank

 

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

2nd Amendment to A&R RPA

(Cloud Peak)

 

S-5

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Purchaser Agent and as the Related Committed Purchaser and LC Participant for
its Purchaser Group

 

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

2nd Amendment to A&R RPA

(Cloud Peak)

 

S-6

--------------------------------------------------------------------------------



 

ANNEX I
to Receivables Purchase Agreement

 

FORM OF INTERIM ORDER

 

(As filed with the related motion in the Specified Chapter 11 Cases)

 

I-1

--------------------------------------------------------------------------------